DETAILED ACTION
This action is responsive to the amendment filed on 8/15/2022. Claims 1-13 and 15-20 are pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Language
Claims 1, 12, and 17 recite limitations in hybrid claims which, as claimed, are conditionally executed without accounting for the possibility of the condition failing to trigger.
The limitations in the claims following “when” (for example, in claim 1: “… when the at least one of the ready-to-transfer UPIU and the response UPIU stored in the buffer memory is present…”) are not positively recited in the claims, as the limitations, as claimed, are conditionally executed without accounting for the possibility of the condition falling only on one of the recited conditions. The device may never be required to execute the conditions because “when” is a temporal conditional precedent that may never be reached within the scope of the claim under the broadest reasonable interpretation. The examiner recommends amending the instances of limitations reliant on the language reciting “when” to instead recite “responsive to” or “in response to”.
From the Board Decision (all emphasis in original):
“We note at the outset that claim 1, written as a hybrid claim, recites both a data storage system (apparatus) in the preamble and method steps 1-4 within the body of the claim that are conditionally executed by the memory controller, "when instructed." 
We emphasize the identical temporal condition precedent is recited in both independent system claim 1 (which includes method steps as a hybrid claim), and in independent method claim 6 ("when instructed, by the controller, during a write operation to write new data to the logical page addresses corresponding to the physical page addresses of the valid pages in the target block, the memory controller executes: ... "(steps 1-4)). (emphasis added). 
Although the previous step of independent method claim 6 positively recites "instructing the memory controller, by the controller, to write data to the logical page addresses received from the memory controller," we conclude it is not positively recited in method claim 6 that the memory controller is ever required to write new data to the logical page addresses, because of the "when instructed" temporal condition precedent that may never be reached within the scope of the claim under the broadest reasonable interpretation. Similar language is recited in independent claim 1.
See Ex parte Schulhauser, Appeal No. 2013-007847, 2016 WL 6277792, at *9 (PTAB, Apr. 28, 2016) (precedential) (holding "The Examiner did not need to present evidence of the obviousness of the remaining method steps of the claim that are not required to be performed under a broadest reasonable interpretation of the claim"); see also Ex parte Katz, Appeal No. 2010-006083, 2011 WL 514314, at *4-5 (BPAI Jan. 27, 2011).”  Board Decision pages 5-6, emphasis in original.  

Claim Objections
Claims 1-13 and 15-20 are objected for the following informalities:
For claim 1, the term UFS should be expanded upon to disclose the full terminology intended, such as ‘Universal Flash Storage,’ for example.
	For claim 12, the term UPIU should be expanded upon to disclose the full terminology intended.
	For claim 17, the term UPIU should be expanded upon to disclose the full terminology intended. 
	Claims 2-11, 13, 15-16, and 18-20 are objected for being dependent on an objected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over the embodiments of Uchida (US 20200285413 A1, hereinafter Uchida).
As per claim 1,
A memory system comprising: a memory device; a buffer memory configured to store at least one of a ready-to-transfer (RTT) UFS-Protocol-Information-Unit (UPIU) and a response UPIU and implemented separately from the memory device; and [Uchida teaches a memory device (memory system) comprising a memory (memory device) and a memory controller (para. 29, lines 1-2); Uchida teaches the controller contains queues (buffer memory) (para. 45, lines 3-4; also see fig. 1, #13 and #14); Uchida teaches write data transmission requests that can be sent to the host and causes the host to transmit write data to the memory device, where the write data transmission request may be a RTT UPIU (para. 55, lines 1-7); Uchida similarly teaches write or read completion status that can comprise a Response UPIU (para. 55, lines 13-15); Uchida teaches storing a write data transmission request (RTT UPIU) in the queues before transmitting it to the host (para. 68, lines 1-9)] a memory controller configured to acquire read data from the memory device in response to a read request received from an external host and transmit a read data packet including the read data to the external host [Uchida teaches the controller receiving a read command from the host, reading data from the memory, and transmitting the data to the host (para. 54, lines 1-5), where the read data transmitted by the controller may correspond to the claims’ read data as well as the read data packet], wherein when the at least one of the ready-to-transfer UPIU and the response UPIU stored in the buffer memory is present and a size of the read data packet is greater than a predetermined reference size, the memory controller sends the at least one of the ready-to-transfer UPIU and the response UPIU to the external host before a transmission of the read data packet is completed [Uchida teaches an operation where a portion of a read data is transmitted to the host in response to a read command (para. 66, lines 1-5) and, in response to a write data transmission request (RTT UPIU) being stored in a queue (buffer), transmitting the write data transmission request (RTT UPIU) prior to transmitting the rest of the read data (para. 68, lines 1-9), where the transmission of the rest of the read data and the read completion status (see fig. 7 indicating a read completion status transmitted after the read data) may correspond to the completion of the read data packet transmission].  
The above embodiment disclosed by Uchida does not explicitly disclose, but a modification provided in Uchida discloses:
… memory is present and a size of the read data packet is greater than a predetermined reference size, the memory … [Uchida’s above embodiment teaches treating transfer packets identified as control packets, which can comprise RTT UPIU or Response UPIU (para. 56, lines 1-8), as priority packets by adding them to a priority queue while other packets are added to a normal transfer queue (see fig. 3; para. 11, lines 1-3), where Uchida’s transfer packet selector prioritizes transmitting packets stored in the priority transfer queue over a normal queue (para. 24, lines 1-7) and a write data transmission request (RTT UPIU) may be transmitted prior to the completion of read data transfer as described in the above embodiment (para. 66, line 1- para. 68, line 9); however, another embodiment provided by Uchida discloses adding a transfer packet to the normal queue only if the size of the packet is greater than a threshold (para. 71, line 1 – para. 75, line 6), where the combination of the embodiments may provide for a configuration where only read data above the threshold size are stored in the normal queue to be subject to above embodiment’s disclosure where a write data transmission request (RTT UPIU) is transferred prior to the completion of the read data transmission (para. 66, 1 – para. 68, line 9), while an RTT UPIU and read data below the threshold are stored in the priority queue; where Uchida provides for modification of its embodiments (para. 116) and such modification may be made to provide for improved transfer speed (para. 75, lines 1-6)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by an embodiment of Uchida with disclosures of Uchida’s another embodiment towards storing packets into different queues on the basis of the packet size. Doing so would allow for a more efficient data storage administration for providing for faster execution of incoming future transactions (Uchida: para. 75).
As per claim 2, the embodiments of Uchida teach all the limitations of claim 1 as shown above and further teaches:
wherein the buffer memory includes a first buffer memory storing the ready-to-transfer UPIU and a second buffer memory storing the response UPIU. [Uchida teaches an RTT UPIU or Response UPIU being stored in a queue (buffer) prior to being transmitted to host (para. 56, line1 – para. 57, line 4), where the queue may correspond to both the first and second buffer memory.]
As per claim 3, the embodiments of Uchida teach all the limitations of claim 1 as shown above and further teaches:
wherein the memory controller divides the read data packet into a first sub-data packet and a second sub-data packet and sends the at least one of the ready-to-transfer UPIU and the response UPIU to the external host, between the first sub-data packet and the second sub-data packet. [Uchida teaches an operation where a portion (first sub-data packet) of a read data is transmitted to the host in response to a read command (para. 66, lines 1-5) and, in response to a write data transmission request (RTT UPIU) being stored in a queue (buffer), transmitting the write data transmission request (RTT UPIU) prior to transmitting the rest (second sub-data packet) of the read data (para. 68, lines 1-9).]
As per claim 4, the embodiments of Uchida teach all the limitations of claim 3 as shown above and further teaches:
wherein a size of each of the first sub-data packet and the second sub-data packet is smaller than a size of the read data packet. [Uchida teaches transmitting read data in two portions, where the first portion (first sub-data packet) comprises a portion of the read data and the second portion (second sub-data packet) comprises the rest of the read data (para. 66, lines 3-5; para. 68, lines 8-90), where each of the two divided portions of the read data packet would necessarily be smaller than the read data packet.]
As per claim 5, the embodiments of Uchida teach all the limitations of claim 3 as shown above and further teaches:
wherein a size of the first sub-data packet is different from a size of the second sub-data packet. [Uchida teaches transmitting read data in two portions, where the first portion (first sub-data packet) comprises a portion of head of the read data and the second portion (second sub-data packet) comprises the rest of the read data (para. 66, lines 3-5; para. 68, lines 8-90); where Uchida indicates the second portion of the read data may be larger than the first portion of the read data (see fig. 7(b) indicating a smaller rectangle representing the first portion and a larger rectangle representing the second portion)]
As per claim 7, the embodiments of Uchida teach all the limitations of claim 1 as shown above and further teaches:
wherein the memory controller comprises a host interface including a first channel transmitting data to the external host and a second channel receiving data from the external host. [Uchida teaches a host I/F containing a receiver (second channel) for receiving commands and data from a host and a transmitter (first channel) for sending data to the host (para. 45, lines 1-7)]
As per claim 8, the embodiments of Uchida teach all the limitations of claim 7 as shown above and further teaches:
wherein after the ready-to-transfer UPIU is transmitted to the external host through the first channel, the host interface outputs the read data packet through the first channel and receives a write data packet from the external host through the second channel, simultaneously. [Uchida teaches a sequence of operations where a write data transmission request (RTT UPIU) is transmitted from the controller’s transmitter to the host, following by read data also being transmitted while receiving write data from the host simultaneously (para. 68, lines 1-9; also see fig. 7(b) showing the receipt of the write data simultaneously taking place with the transmission of read data; also compare with the process described in fig. 7(a) described to be performed without an overlap between the write data receipt and read data transmission (para. 62, line 1 – para. 64, line 4)]
As per claim 9, the embodiments of Uchida teach all the limitations of claim 8 as shown above and further teaches:
wherein the memory controller writes write data included in the write data packet to the memory device. [Uchida teaches that the memory controller provides instructions (writes) for writing data received from the host to the memory (memory device) (para. 35, lines 1-10)]
As per claim 10, the embodiments of Uchida teach all the limitations of claim 7 as shown above and further teaches:
wherein the memory controller transmits the read data packet to the host interface as a first traffic class and transmits the at least one of the ready-to-transfer UPIU and the response UPIU to the host interface as a second traffic class having a higher priority than the first traffic class. [Uchida teaches control packets that can comprise RTT UPIU or Response UPIU (para. 56, lines 1-8); Uchida further teaches a control packet being added to a priority queue while other packets are added to a normal transfer queue (see fig. 3; para. 11, lines 1-3); Uchida teaches that its transfer packet selector prioritizes transmitting packets stored in the priority transfer queue over a normal queue (para. 24, lines 1-7), where being stored in the priority transfer queue may correspond to being a second traffic class and being stored in the normal transfer queue may correspond to being a first traffic class.]
As per claim 11, the embodiments of Uchida teach all the limitations of claim 10 as shown above and further teaches:
wherein the memory controller writes information of the first traffic class to the read data packet and writes information of the second traffic class to the at least one of the ready-to-transfer UPIU and the response UPIU. [Uchida teaches using information in the header of a transfer packet to determine whether a or not a packet is a priority packet that needs to be preferentially transferred (para. 47, lines 1-14), where the information in the header of a packet may correspond to the traffic class information; Uchida further teaches that a CPU of the controller generates (writes) the packet transmission requests which are contained in the packet headers (para. 47, lines 1-10; para. 67, lines 1-3), where the CPU’s generation of the transmission requests may corresponds to writing the traffic information in the packets, and information causing control packets to be routed to priority queue (para. 56, lines 1-8; fig. 3) may correspond to second traffic class and the information causing other packets, where such non-RTT UPIU and non-Response UPIU packets may include read data packets, to be routed to normal priority queue may correspond to first traffic class information.]

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the embodiments of Uchida in view of Yang (US 20170126806 A1, hereinafter Yang).
As per claim 6, the embodiments of Uchida teach all the limitations of claim 3 as shown above but does not explicitly disclose:
wherein a size of the first sub-data packet is equal to a size of the second sub-data packet. [Yang teaches two divided data packets being of the same size (para. 71, lines 1-2), whereas Uchida teaches one data packet being divided into two data packets (para. 66, lines 1-5; para. 68, lines 1-9)]
Uchida and Yang are analogous to the claimed invention because they are in the same field of endeavor involving data storage and transmission.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Uchida and Yang, to modify the disclosures by Uchida to include disclosures by Yang since both Uchida and Yang teach data storage and transmission. Therefore, it would be applying a known technique (divided data packets comprising the same size) to a known device (memory device that divides a read packet into multiple parts) ready for improvement to yield predictable results (memory device that divides a read packet into multiple parts of same sizes for more uniform and predictable rate of data transmission). MPEP 2143

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over the embodiments of Uchida in view of Kim et al. (US 20160231950 A1, hereinafter Kim) in view of Yamagishi et al. (US 20130073793 A1, hereinafter Osamu).
As per claim 12,
An electronic device comprising: a memory system including a memory device storing data and a memory controller controlling the memory device [Uchida teaches a memory device (memory system) comprising a memory (memory device) and a memory controller (para. 29, lines 1-2)]; and a host connected to the memory system through a first channel and a second channel and configured to receive a read data packet from the memory system through the first channel and transmit a write data packet to the memory system through the second channel, wherein [Uchida teaches a host I/F containing a receiver (second channel) for receiving commands and data from a host and a transmitter (first channel) for sending data to the host (para. 45, lines 1-7); Uchida teaches the receiver (second channel) receiving write data from the host and the transmitter (first channel) sending read data to the host (para. 63, lines 1-5)]: when a message UPIU comprising a Ready-To-Transfer UPIU and a response UPIU and including information different from the read data packet is present and a size of the read data packet is greater than a predetermined reference size, the memory system transmits the message UPIU to the host before a transmission of the read data packet is completed, and the host receives the read data packet and the message UPIU from the memory device through the first channel, and transmits the write data packet to the memory system through the second channel or controls the memory system while receiving the read data packet, in response to the message UPIU [Uchida teaches write data transmission requests that can be sent to the host and causes the host to transmit write data to the memory device, where the write data transmission request may be a RTT UPIU (para. 55, lines 1-7); Uchida similarly teaches write or read completion status that can comprise a Response UPIU (para. 55, lines 13-15); Uchida teaches transmission of read data (read data or read data packet) to the host where, the entirety of the read data may be transmitted to the host in one sequence (para. 63, line 1 – para. 64, line 4), but, when a write data transmission request (RTT UPIU or message UPIU) is inserted into a priority queue (present), where a write data transmission request is necessarily different from a read data packet, the write data transmission request (RTT UPIU or message UPIU) is transmitted after a first portion of the read data but before the rest of the read data (before a transmission of the read data packet is completed) (para. 66, line 1 – para. 68, line 9), where, following the transmission of the write data transmission request (RTT UPIU), the transmission of the rest of the read data and the receipt of the write data from the host may happen simultaneously (para. 68, lines 1-9; also see fig. 7(b) showing the receipt of the write data simultaneously taking place with the transmission of read data; also compare with the process described in fig. 7(a) described to be performed without an overlap between the write data receipt and read data transmission (para. 62, line 1 – para. 64, line 4); Uchida teaches a host I/F containing a receiver (first channel) for receiving commands and data from a host and a transmitter (second channel) for sending data to the host (para. 45, lines 1-7); Uchida teaches the receiver receiving write data from the host and the transmitter sending read data to the host (para. 63, lines 1-5)].
The above embodiment disclosed by Uchida does not explicitly disclose, but a modification provided in Uchida discloses:
… data packet is present and a size of the read data packet is greater than a predetermined reference size, the memory system … [Uchida’s above embodiment teaches treating transfer packets identified as control packets, which can comprise RTT UPIU or Response UPIU (para. 56, lines 1-8), as priority packets by adding them to a priority queue while other packets are added to a normal transfer queue (see fig. 3; para. 11, lines 1-3), where Uchida’s transfer packet selector prioritizes transmitting packets stored in the priority transfer queue over a normal queue (para. 24, lines 1-7) and a write data transmission request (RTT UPIU) may be transmitted prior to the completion of read data transfer as described in the above embodiment (para. 66, line 1- para. 68, line 9); however, another embodiment provided by Uchida discloses adding a transfer packet to the normal queue only if the size of the packet is greater than a threshold (para. 71, line 1 – para. 75, line 6), where the combination of the embodiments may provide for a configuration where only read data above the threshold size are stored in the normal queue to be subject to above embodiment’s disclosure where a write data transmission request (RTT UPIU) is transferred prior to the completion of the read data transmission (para. 66, 1 – para. 68, line 9), while an RTT UPIU and read data below the threshold are stored in the priority queue; where Uchida provides for modification of its embodiments (para. 116) and such modification may be made to provide for improved transfer speed (para. 75, lines 1-6)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by an embodiment of Uchida with disclosures of Uchida’s another embodiment towards storing packets into different queues on the basis of the packet size. Doing so would allow for a more efficient data storage administration for providing for faster execution of incoming future transactions (Uchida: para. 75).
While the embodiments of Uchida teaches a write data transmission request (RTT UPIU) being received by the host prior to the completion of the read data transmission, it does not explicitly disclose both the an RTT UPIU and a response UPIU being transferred prior to the completion of the read request, as Uchida’s response UPIU is described as being transmitted at the end of the read data transmission. However, Kim discloses:
when a message UPIU comprising a Ready-To-Transfer UPIU and a response UPIU and including information [Kim teaches buffering read data to be transmitted to the host and transmitting the data to the host in units of transmission sizes as data in UPIUs (para. 216, line 1 – para. 217, line 13); Kim further teaches, for the final unit of data to the host, transmitting the data along with a response UPIU (para. 220, line 1 – para. 222, line 5), where the response UPIU is necessarily transferred prior to the completion of the completion of transfer of read data, and where the combination of Kim with the embodiments of Uchida would provide both RTT UPIU and response UPIU comprising the claim’s message UPIU being transferred prior to the completion of the data transfer.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by the embodiments of Uchida with Kim’s disclosures directed towards transmission of a response UPIU prior to the completion of read data transmission. Doing so would allow for improved memory device performance by providing for reduced latency in transmission of read data. (Kim: para. 226)
The embodiments of Uchida in view of Kim does not explicitly disclose, but Osamu discloses:
and transmits the write data packet to the memory system through the second channel or controls the memory system while receiving the read data packet, in response to the message UPIU [Osamu teaches a device where parallel operations may be performed on different partitions or logical units (see para. 21, line 1 – para. 22, line 9 contrasted with Osamu’s device on para. 23, line 1 – para. 24, line 9); Osamus further discloses a configuration where issue of commands, data transmission requests, data transmissions, and completion responses associated with multiple write operations directed to different logical units may be interwoven (see figs. 10 and para. 62, line 1 – para. 72, line 12), where the tail end of a such interwoven write data transfer may involve transmission of write data transmission request and response to the host (see fig. 10, bottom 3rd to bottom 6th boxes), where Uchida provides that write data transmission request and write completion status may correspond to RTT UPIU and response UPIU (see Uchida: para. 55, lines 1- 20) and that read data transfer may be interrupted for transmission of RTT UPIU (Uchida: para. 67, line 1 – para. 68, line 9; see fig. 7b), and, where combination of Uchida and Osamu may provide for interruption of read data transfer for transmitting write data transmission request and write completion status of an interwoven write data transfer, and the logical unit corresponding to the completed write data transfer may execute further write commands by host (controlled by the host) while the devices continues to transmit read data.]
Uchida, Kim, and Osamu are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Uchida, Kim, and Osamu to modify the disclosures by embodiments of Uchida in view of Kim to include disclosures by Osamu since they both teach data storage and status/request transmission to host. Therefore, it would be applying a known technique (write operations that may be interweaved with each other, where the tail end of a write operation may correspond to issuing of write data transmission request and a completion response) to a known device (memory device providing for parallel execution of read and write data transmission, where a write data transmission request (RTT UPUI) may cause read data to be transmitted in parts in order to provide the write data transmission request to the host) ready for improvement to yield predictable results (memory device providing for write operations that can be interwoven and may be executed in parallel to read data transmission, where the transmission of read data transmission may be interrupted for transmission of write data transmission request, where the interwoven portions of write operations may comprise transfer of write data transmission requests and write completion response (RTT and UPIU), in order to provide for a configuration for executing multiple write operations and a read operation). MPEP 2143

As per claim 13, the embodiments of Uchida in view of Kim in view of Osamu teach all the limitations of claim 12 as shown above and further teaches:
wherein after receiving the message UPIU, the host receives the read data packet through the first channel and transmits the write data packet through the second channel [Uchida teaches a host I/F containing a receiver (first channel) for receiving commands and data from a host and a transmitter (second channel) for sending data to the host (para. 45, lines 1-7); Uchida teaches the receiver receiving write data from the host and the transmitter sending read data to the host (para. 63, lines 1-5); Osamu teaches a configuration where write operations corresponding to different logical units may be interwoven so that the transmission of data transmission request and response comprising the tail end of an interwoven write operation maybe performed while another interwoven write operation is still in operation (see figs. 10 and para. 62, line 1 – para. 72, line 12), where the data transfer associated with the other interwoven write operation may continue along with the parallel read operation following the conclusion of the first interwoven operation as marked by the transmission of the response].

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over embodiments of Uchida in view of Kim in view of Osamu in view of Minato et al. (US 20190286604 A1, hereinafter Minato)
As per claim 15, Uchida’s embodiments in view of Kim in view of Osamu teach all the limitations of claim 12 as shown above and further discloses:
wherein: the memory system divides the read data packet into a first sub-data packet and a second sub-data packet and sequentially transmits the first sub-data packet, the message UPIU, and the second sub-data packet to the host [Uchida teaches an operation where a portion (first sub-data packet) of a read data is transmitted to the host in response to a read command (para. 66, lines 1-5) and, in response to a write data transmission request (RTT UPIU) being stored in a queue (buffer), transmitting the write data transmission request (RTT UPIU) prior to transmitting the second sub-data packet, and a read completion status (response UPIU) (para. 68, lines 1-9), where the transmission of the packets by Uchida may comprise a sequence in absence of a specified order; Osamu similarly teaches a write operation that can be interwoven with Uchida’s write operation to provide for transmission of write data transmission request and write completion status (see rejection 12 above)],
Uchida does not explicitly disclose, but Minato discloses:
and at least one of the first sub-data packet and the second sub-data packet has a size different from a size of the write data packet. [Minato teaches a read data packet with size smaller (different) than a write data packet (para. 36, lines 11-12), where a read data packet that is divided according to Uchida’s disclosure (para. 66, lines 1-5; para. 68, lines 1-9) would necessarily comprise sub-data packets of size that is smaller (different) than the write data packet as well] 
Uchida, Kim, Osamu, and Minato are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Uchida, Kim, Osamu, and Minato, to modify the disclosures by embodiments of Uchida in view of Kim in view of Osamu to include disclosures by Minato since they both teach data packet transmission involving memory systems. Therefore, it would be applying a known technique (transmitting write data packets that are larger than read data packets) to a known device (memory device transmitting read data packets in portions) ready for improvement to yield predictable results (memory device transmitting read data packets in divided portions, where the read data packet is of smaller size than a write data packet in order to prioritize minimizing pipelining issues in retrieving read data). MPEP 2143
As per claim 16, Uchida’s embodiment in view of Kim in view of Osamu in view of Minato teaches all the limitations of claim 15 as shown above and further discloses:
wherein the size of each of the first sub-data packet and the second sub-data packet is smaller than the size of the write data packet [Minato teaches a read data packet with size smaller than a write data packet (para. 36, lines 11-12), where a read data packet that is divided according to Uchida’s teaching would necessarily comprise sub-data packets of size that is smaller than the write data packet as well (para. 66, lines 1-5; para. 68, lines 1-9)].  

Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over embodiments of Uchida in view of Jeong et al. (US 20160132237 A1, hereinafter Jeong)
As per claim 17,
A memory controller comprising: a host interface connected to a host; a memory interface connected to at least one memory device [Uchida teaches a controller comprising a host I/F and memory I/F (para. 39, lines 1-5), where the host I/F and the memory I/F are connected to a host and a memory, respectfully (see fig. 1, #1, 5, 11, and 4)]; and a controller configured to transmit a read data packet, generated by receiving read data from the memory device through the memory interface, and a message UPIU comprising a Ready-To-Transfer UPIU and a response UPIU and including information different from the read data packet to the host interface [Uchida teaches that its controller may read data from memory and transmit the read data to the host (transmitting a read data packet) (para. 35, lines 1-10); Uchida teaches that the memory I/F may communicate with the memory (memory device) by transmitting input and output signals that includes read data (para. 43, lines 1-8); Uchida teaches a sequence where a write data transmission request (RTT UPIU) may be transmitted between the portions of the read data (para. para. 66, lines 1-5; para. 68, lines 1-9; also see fig 7(b)); Uchida further teaches transmitting a read completion status comprising response UPIU to the host following the transmission of read data (see para 55, lines 13-15 describing a read completion status as response UPIU; also see fig 7(b) showing read completion status being transferred along with read data and write data transmission request (RTT UPIU).)], wherein: when the message UPIU is present while transmitting header information of the read data packet to the host interface and a size of the read data packet is greater than a predetermined reference size, the controller divides the read data packet into a first sub-data packet and a second sub-data packet, and the host interface sequentially outputs the first sub-data packet, the message UPIU, and the second sub-data packet to the host [Uchida teaches transmission of read data (read data or read data packet) to the host where, the entirety of the read data may be transmitted to the host in one sequence (para. 63, line 1 – para. 64, line 4), but, when a write data transmission request (RTT UPIU) is inserted into a priority queue (present), the write data transmission request (RTT UPIU) is transmitted after a head of the read data but before the rest of the read data (dividing the read data packet) (para. 66, line 1 – para. 68, line 9), where, following the transmission of the write data transmission request (RTT UPIU), the transmission of the rest of the read data and the receipt of the write data from the host may happen simultaneously (para. 68, lines 1-9; also see fig. 7(b)), where the transmission of the divided read data portions and the UPIU’s as described in Uchida may correspond to a sequence where an order of transmission is not specified.].  
The above embodiment disclosed by Uchida does not explicitly disclose, but a modification provided in Uchida discloses:
… host interface and a size of the read data packet is greater than a predetermined reference size, the controller … [Uchida’s above embodiment teaches treating transfer packets identified as control packets, which can comprise RTT UPIU or Response UPIU (para. 56, lines 1-8), as priority packets by adding them to a priority queue while other packets are added to a normal transfer queue (see fig. 3; para. 11, lines 1-3), where Uchida’s transfer packet selector prioritizes transmitting packets stored in the priority transfer queue over a normal queue (para. 24, lines 1-7) and a write data transmission request (RTT UPIU) may be transmitted between the divided read data as described in the above embodiment (para. 66, line 1- para. 68, line 9); however, another embodiment provided by Uchida discloses adding a transfer packet to the normal queue only if the size of the packet is greater than a threshold (para. 71, line 1 – para. 75, line 6), where the combination of the embodiments may provide for a configuration where only read data above the threshold size are stored in the normal queue to be subject to above embodiment’s disclosure where a write data transmission request (RTT UPIU) is transferred between the divided data (para. 66, 1 – para. 68, line 9), while an RTT UPIU and read data below the threshold are stored in the priority queue; where Uchida provides for modification of its embodiments (para. 116) and such modification may be made to provide for improved transfer speed (para. 75, lines 1-6)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by an embodiment of Uchida with disclosures of Uchida’s another embodiment towards storing packets into different queues on the basis of the packet size. Doing so would allow for a more efficient data storage administration for providing for faster execution of incoming future transactions (Uchida: para. 75).
The embodiments of Uchida teaches transmitting RTT UPIU, read data portions, and response UPIU, as well as the RTT UPIU being present during the transmission of read data. However, the embodiments of Uchida do not explicitly provide the timing of the response UPIU’s generation. However, Jeong discloses:
when the message UPIU is present while transmitting header information [The embodiments of Uchida teach, in response to receiving read command and write command, queuing and transmitting read data portions, write data transmission request (RTT UPIU), and read completion status (response UPIU) (para. 65, line 1 – para. 69, line 6; also see fig 7(b)) and further teaches that read completion status and write completion status may comprise response UPIU (para. 55, lines 13-15); where the embodiments of Uchida do not explicitly provide that the response UPIU is present at the time of the read data transmitting commencing, Jeong teaches a configuration where completion responses for read or write operations are buffered until a specified number of the responses are gathered, at which point they can be transmitting to the host (para. 44, line 1 – para. 45, line 14; also see para. 57 line 1- para. 59 line 11 and para. 64, line 1- para. 67, line 8 detailing counts or timers used for determining response transmission), where Jeong’s disclosure in combination with the disclosure of the embodiments of Uchida may provide that a response UPIU from a previous write or read command may be buffered while waiting for a specified number of responses to gather, and thus may be present when the head of the read data is being read, where the buffered response UPIU in combination with the RTT UPIU disclosed by the embodiments of Uchida may also correspond to a message UPIU.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by the embodiments of Uchida with Jeong’s disclosures directed towards buffering of operation completion status. Doing so would allow for “improv[d] performance of the data storage device and data processing systems”. [Jeong: 0006]
As per claim 18, Uchida’s embodiments in view of Jeong teaches all the limitations of claim 17 as shown above and further teaches:
wherein a size of the first sub-data packet is less than or equal to a size of the second sub-data packet. [Uchida teaches transmitting read data in two portions, where the first portion (first sub-data packet) comprises a portion of head of the read data and the second portion (second sub-data packet) comprises the rest of the read data (para. 66, lines 3-5; para. 68, lines 8-90); where Uchida indicates the second portion of the read data may be larger than the first portion of the read data (see fig. 7(b) indicating a smaller rectangle representing the first portion and a larger rectangle representing the second portion)]
As per claim 20, Uchida’s embodiment in view of Jeong teaches all the limitations of claim 17 as shown above and further teaches:
wherein the message UPIU comprises at least one of a ready-to-transfer UPIU and a response UPIU. [Uchida teaches write data transmission requests that can be sent to the host and causes the host to transmit write data to the memory device, where the write data transmission request may be an RTT UPIU (para. 55, lines 1-7); Uchida similarly teaches write or read completion status that can comprise a Response UPIU (para. 55, lines 13-15)]

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida’s embodiment in view of Jeong in view of Kobayashi et al. (US 20190081903 A1, hereinafter Kobayashi)
As per claim 19, Uchida’s embodiments in view of Jeong teaches all the limitations of claim 18 as shown above, and further teaches:
wherein the size of the first sub-data packet is a minimum size of a data packet that the host interface outputs to the host. [Uchida teaches transmitting read data in two portions, where the first portion (first sub-data packet) comprises a portion of head of the read data and the second portion (second sub-data packet) comprises the rest of the read data (para. 66, lines 3-5; para. 68, lines 8-90)]
Uchida does not explicitly disclose, but Kobayashi discloses:
wherein the size of the first sub-data packet is a minimum size of a data packet that the host interface outputs to the host. [Kobayashi teaches transmitting data that is set to be at the minimum size value that is permitted (para. 94, lines 1-15)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Uchida’s embodiments in view of Jeong with Kobayashi’s disclosures directed towards setting and transmitting data at minimum available size. Doing so would allow for a more efficient data transfer by minimizing transfer delays (para. 94, lines 9-11).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Friday: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.Y.K./Examiner, Art Unit 2135        

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135